Citation Nr: 1825133	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 300A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for Meniere's disease.

2.  Entitlement to an initial compensable evaluation for anterior cruciate ligament (ACL) tear of the left knee.

3.  Entitlement to an initial compensable evaluation for dry eyes, secondary to ptosis surgery.

4.  Entitlement to an initial compensable evaluation for bilateral foot dermatophytosis.

5.  Entitlement to service connection for left arm hypersensitivity.

6.  Entitlement to service connection for right arm hypersensitivity.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1987 to January 2010.  His decorations include the Southwest Asia Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  After the decision was entered, the case was transferred to the jurisdiction of the RO in St. Petersburg, Florida.

The issues of entitlement to an initial compensable evaluation for ACL tear of the left knee and entitlement to service connection for hypersensitivity of the arms are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's service-connected Meniere's disease is manifested by hearing loss, tinnitus, and occasional dizziness; he does not suffer from staggering or a cerebellar gait and his auditory acuity is no worse than level II, bilaterally.

2.  The Veteran's service-connected dry eyes, secondary to ptosis surgery, have not resulted in incapacitating episodes during any relevant 12-month period.

3.  The Veteran's service-connected bilateral foot dermatophytosis affects less than 5 percent of his entire body and less than 5 percent of exposed areas; his condition has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during any relevant 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for Meniere's disease have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.87, Diagnostic Codes 6100, 6204, 6205, 6260 (2017).

2.  The criteria for an initial compensable evaluation for dry eyes, secondary to surgery for ptosis, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.79, Diagnostic Codes 6001, 6066, 6080 (2017).

3.  The criteria for an initial compensable evaluation for bilateral foot dermatophytosis have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.118, Diagnostic Codes 7806, 7813 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Meniere's Disease

The Veteran contends that the symptoms of his Meniere's disease are more disabling than contemplated by the currently assigned 30 percent disability evaluation. 

The Veteran's Meniere's disease is evaluated under Diagnostic Code 6204.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  The Board notes that Diagnostic Code 6205 provides that Meniere's disease can either be rated under that code or  by separately rating vertigo (under Diagnostic Code 6204), hearing impairment (under Diagnostic Code 6100), and tinnitus (under Diagnostic Code 6260); whichever method which results in a higher overall evaluation.  Provided, however, that ratings for hearing impairment, tinnitus, or vertigo are not to be combined with an evaluation under Diagnostic Code 6205.  38 C.F.R. § 4.87, Diagnostic Code 6205.  Therefore, in examining the Veteran's disability, the Board will consider not only Diagnostic Code 6205, but also Diagnostic Codes 6100, 6204, and 6260.

Under Diagnostic Code 6204, peripheral vestibular disorders, a 10 percent rating is warranted for occasional dizziness, and a maximum 30 percent rating is warranted for dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.

Under Diagnostic Code 6205, Meniere's disease, a 30 percent disability rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus; a 60 percent rating is appropriate for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; and a 100 percent rating is appropriate for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205. 

Under Diagnostic Code 6260, a maximum 10 percent disability rating is warranted for recurrent tinnitus.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

The United States Court of Appeals for the Federal Circuit has held that VA "is specifically required to assess a disability 'in relation to its history' when making disability ratings determinations[.]"  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (citing 38 C.F.R. § 4.1 (2009) ("It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.")).  The Board, therefore, will examine the Veteran's entire history regarding his symptoms of Meniere's disease, peripheral vestibular disorders, tinnitus, and hearing loss.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 30 percent for Meniere's disease.

Under Diagnostic Code 6205 (Meniere's disease), a 60 percent rating is appropriate for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; and a 100 percent rating is appropriate for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

Here, the evidence does not show that the Veteran had a cerebellar gait during the appeal period.  During a November 2010 VA audiology examination, he complained of dizziness with episodes every one to two days.  He denied any history of falling, but he stated that he used the ground to stabilize himself.  

During a November 2010 VA ear disease examination, the Veteran described intermittent vertigo which occurred two to three times per week.  During an August 2014 VA ear conditions examination, he stated that he had occasional episodes of dizziness, but he denied vertigo and instability while walking.  The examiner noted that the Veteran ambulated with a normal gait.

In his September 2014 substantive appeal, the Veteran indicated that he misunderstood the August 2014 VA examiner's question when he denied vertigo during the examination.  He stated that he had severe bouts of dizziness and vertigo on a daily basis.  However, while the Veteran has described episodes of dizziness during the appeal, there is no evidence of a cerebellar gait.  Therefore, an increased evaluation is not warranted under Diagnostic Code 6205.

Nor is a higher overall evaluation for symptoms of Meniere's diseases warranted under Diagnostic Codes 6100, 6204, and 6260.

During the November 2010 VA examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
10
25
40
45
55
41.25
LEFT
5
20
40
55
55
42.5

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the left and right ears.

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it shows that a noncompensable evaluation is warranted for the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86 (a), (b).

Thus, the November 2010 VA audiological evaluation has resulted in findings corresponding to a noncompensable evaluation.  

During an August 2014 VA examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
15
35
50
55
65
51
LEFT
15
30
50
60
65
51

The Maryland CNC controlled speech discrimination test revealed speech recognition of 88 percent in the right and left ears.

These audiometric findings equate to Level II hearing loss in the right ear and Level II hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it shows that a noncompensable evaluation is warranted for the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has again considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86 (a), (b).

Thus, the August 2014 VA audiological examination again resulted in findings corresponding to a noncompensable evaluation.  

Based on the foregoing, none of the audiological examinations show that the Veteran is entitled to a compensable evaluation under Diagnostic Code 6100.  The Board has considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.

As to vertigo, the Veteran's condition is not shown to be manifested by staggering.  As such, no more than a 10 percent rating is warranted under Diagnostic Code 6204.  Further, as previously noted, 10 percent is the maximum available rating for tinnitus.  As such, the 30 percent rating currently assigned under Diagnostic Code 6205 is more beneficial to the Veteran than separate ratings for hearing loss (0 percent), vertigo (10 percent), and tinnitus (10 percent) under Diagnostic Codes 6100, 6204, and 6260, combined under 38 C.F.R. § 4.25.

Dry Eyes

The Veteran contends that the residual symptoms of an in-service blepharoplasty, including dry eyes, are more disabling than contemplated by the currently assigned noncompensable evaluation. 

The Veteran's dry eyes secondary to ptosis surgery are evaluated under Diagnostic Code 6099-6001.  See 38 C.F.R. § 4.79.  Hyphenated diagnostic codes, including a diagnostic code ending in the digits "99," are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.  Here, the Veteran's dry eyes are rated by analogy using the criteria for keratopathy under Diagnostic Code 6001.

The General Rating Formula for Diagnostic Codes 6000 through 6009 directs that evaluation of a disability rated under Code 6001 should be on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.

Under the General Rating Formula, a 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009, Note.

Visual acuity rating is based on the best distance vision obtainable with best correction by glasses except in cases involving keratoconus or where the spherical correction between the two eyes varies by more than four diopters.  38 C.F.R. § 4.75, 4.79, Table (neither exception is evident in this case). 

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.79, Diagnostic Code 6066.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063-6066.

Under Diagnostic Code 6066, a non-compensable rating is assigned for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  A 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79, Diagnostic Code 6066.

Under 38 C.F.R. § 4.75(c), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating visual impairment. 38 C.F.R. § 4.75(c).  The evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for dry eyes.

The Board notes that there is no evidence that the Veteran had any incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during any relevant 12-month period.  See 38 C.F.R. § 4.79, Diagnostic Code 6001.  During an October 2010 VA general medical examination, the Veteran denied any prescribed bed rest and treatment for any of his claimed disabilities, including his eye disability, in the past 12 months.  A September 2014 VA eye examiner also reported that the Veteran did not have any incapacitating episodes in the past 12 months attributable to any eye conditions.

The Board notes that the Veteran reported that his dry eye disability incapacitated him on a daily basis.  Specifically, he noted that he had pain due to his dry eyes which prevented him from working until the pain subsided.  However, there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for his eye disability.  Rather, the October 2010 and September 2014 VA examiners noted that the Veteran did not have any incapacitating episodes in the past 12 months.

In addition, the Board notes that a compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.79, Diagnostic Code 6066.  In this case, during the October 2010 VA optometry examination, the examiner noted that the Veteran's best corrected vision in the right eye was 20/25 and his best corrected vision in the left eye was 20/40.  During the September 2014 VA eye conditions examination, the Veteran's corrected visual acuity in the right and left eyes were 20/40 or better.   

Regarding visual field impairment, the October 2010 VA examiner noted that the Veteran had full visual field to confrontation.  The September 2014 VA examiner noted that the Veteran did not have a visual field defect.  

Accordingly, the Board finds that a compensable evaluation is not warranted for dry eyes secondary to ptosis surgery at any point during the appeal period.



Dermatophytosis of the Feet

The Veteran contends that the dermatophytosis of his feet is more disabling than contemplated by the currently assigned noncompensable evaluation. 

The Veteran's bilateral foot disability is evaluated under Diagnostic Code 7813. See 38 C.F.R. § 4.118, Diagnostic Code 7813.  

Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris), is rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.

In this case, the evidence shows that Diagnostic Code 7806 is most applicable.  Diagnostic Code 7806 provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period, a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs are required for a total duration of less than six-weeks during the past 12 month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12 month period, a 60 percent rating is assigned.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for dermatophytosis of the bilateral feet.

The evidence of record indicates that the Veteran does not exhibit manifestations to warrant a compensable rating under Diagnostic Code 7806.  Specifically, an October 2010 VA general medical examination report reflects that the Veteran's skin disability covered less than 2 percent of the entire body or less than 1 percent of exposed areas affected, and that he had tried over-the-counter antifungal creams without success.

During an August 2014 VA dermatology examination, the examiner noted that the Veteran did not have any visible skin conditions and that he was asymptomatic.  The Veteran reported that he had used an oral medication (Lamisil) and topical treatments, including a topical corticosteroid (Clobestaslo), for six weeks or more in the past 12 months.  However, Lamisil is not shown to be a systemic therapy that is like or similar to "corticosteroid or other immunosuppressive drugs" and Clobestaslo was applied topically and is not shown by the evidence to have anything more than localized effects.  See, e.g., Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017); Warren v. McDonald, 28 Vet. App. 194 (2016).

Under these circumstances, a compensable rating is not warranted. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Conclusion

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

An initial evaluation in excess of 30 percent for Meniere's disease is denied.

An initial compensable evaluation for dry eyes, secondary to ptosis surgery, is denied.

An initial compensable evaluation for bilateral foot dermatophytosis is denied.


REMAND

In light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required for the Veteran's increased rating claim for his service-connected left knee disability.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the November 2010 and August 2014 VA examination reports did not include these findings.

In addition, in his September 2014 substantive appeal, the Veteran reported that his left knee was unstable and buckled frequently.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected left knee disability and for a retrospective opinion that complies with the requirements of the holding in Correia.

Regarding the Veteran's claims for service connection for left and right arm hypersensitivity, the Board notes that the Veteran claims that he developed pain and hypersensitivity in both arms after becoming ill with Lyme disease during service in 1998 or 1999.  Service treatment records dated in 2008 and 2009 reference the Veteran's history of Lyme disease.  However, earlier service treatment records, including those pertaining to his treatment for Lyme disease, do not appear to have been associated with the claims file.  Therefore, a remand is needed to obtain these in-service clinical treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran should be notified.

2.  Request from all appropriate source(s) a complete copy of any outstanding service treatment records, including any clinical records associated with the Veteran's in-service treatment for Lyme disease in 1998 or 1999.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran should be notified.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination to ascertain the severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

If there are flare-ups of knee pain, the examiner should offer an estimate of the degree to which range of motion in the knee is affected during flare-ups.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing, and the effect of flare-ups, can be estimated for both knees for the other VA examinations conducted during the appeal period.  See, e.g., the June November 2010 and August 2014 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


